Citation Nr: 0712008	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to specially adapted housing or a home 
adaptation grant.

2.  Entitlement to assistance in acquiring automobile and 
adaptive equipment, or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1965 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In August 2006, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the issue of entitlement to specially adapted 
housing or a home adaptation grant, the Board has determined 
that additional development is necessary prior to completion 
of its appellate review.  

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; OR, blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; OR, the loss, or permanent loss of use, 
of one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; OR, the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2006).

Loss of use of a foot exists when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of suitable prosthetic appliance. Shortening of the 
lower extremity by 31/2 inches or more, or complete paralysis 
of the external popliteal nerve with consequent foot drop is 
also treated as loss of use of the foot.  38 C.F.R. § 4.63 
(2006).

At his hearing, the veteran testified the he must utilize a 
scooter "24/7" due to the inability of his legs to carry 
him.  Hearing transcript (T.), 3.  The veteran stated that 
the service-connected diabetes has now affected his eyes.  T. 
7.  The veteran's spouse stated that she observed an ever 
increasing disability of the legs to the point where the 
veteran barely gets out of bed.  She described his feet as 
extremely pale and without feeling.  T. 9.  

During his hearing, the veteran allowed how VA had previously 
assisted him by having a ramp constructed on his house as 
well as a special bathroom shower.  T. 11, 12.  It was 
contended that further benefits, including a vehicle 
allowance, were in order.  T. 10.  

Given the evidence of possible increased disability, 
additional development is in order.   See VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

By rating action in August 2003, the RO denied a claim of 
entitlement to assistance in acquiring automobile and 
adaptive equipment, or for adaptive equipment only.  In 
February 2004, a notice of disagreement was received as to 
this issue.  See 38 C.F.R. § 20.201 (2006).   However, the RO 
has not issued a statement of the case on this issue.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
examination(s) to determine the presence, 
if any, of loss of use of the extremities 
due to service-connected disabilities as 
well as whether the veteran is blind in 
both eyes, having only light perception, 
due to service-connected disability.  The 
examiner must have the claims file for 
review and specifically provide opinions 
on these matters.  

2.  Issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement to 
assistance in acquiring automobile and 
adaptive equipment, or for adaptive 
equipment only.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.

3.  Undertake any other development deemed 
necessary and then readjudicate the issue 
of entitlement to specially adapted 
housing or a home adaptation grant, with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case (SSOC) 
in June 2005.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



